Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 January 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. It is impractical for the examiner to review the references thoroughly with the number of references cited in the case. By initialing each of the cited references on the accompanying 1449 forms, the examiner is merely acknowledging the submission of the cited references and merely indicating that only a cursory review is made of the cited references.
An applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984) (Emphasis in original). Patent applicant has a duty not just to (disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. FI- 1972).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-14 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matzke (US 4/736.191) in view of Rosenberg (US 2001.0035854)
Regarding claim 1, Matzke disclose:
A portable electronic device, comprising: a housing; and a non-rotatable circular input assembly accessible through an opening in the housing, the non-rotatable circular input assembly including a capacitive ring-shaped touch area configured for detecting a sliding touch of an object along the capacitive ring-shaped touch area, and a central input area located at a center of the capacitive ring-shaped touch area (see Fig. 1-3, 9; col. 4, ln. 25- col. 5, ln. 52; housing 13; non-rotatable circular assembly 14; accessible through opening in the housing; a capacitive ring shaped area 14/16 for detecting sliding touch; central input area 28).

wherein the non-rotatable input assembly, including the capacitive touch area and the central input area, is configured for translating in a z-direction with respect to the housing and generating a press input when pressure in the z-direction is applied to the non-rotatable input assembly (see Fig. 3-8; [0039, 0045, 0058, claim 24] capacitive touch input area with z-directional movement (e.g., “button press”)).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the known techniques of Rosenberg to that of Matzke to predictably provide additional input functionality, increasing the versatility of the device by allowing a button press in the z-direction of the touch input assembly in addition to capacitive touch sensing inputs ([0045]). 
Regarding claim 2, the rejection of claim 1 is incorporated herein. Matzke further disclose:
capacitive ring-shaped touch area further configured with a plurality of zones, each zone for generating a different input signal when touched (see Fig. 1-3, 9)
Regarding claim 3, the rejection of claim 1 is incorporated herein. Matzke further disclose:
capacitive ring-shaped touch area further configured for generating an input signal when tapped (see col. 3, ln. 49-51)
Regarding claim 4, the rejection of claim 1 is incorporated herein. Rosenberg further disclose:
comprising one or more switches coupled to the non-rotatable circular input assembly, the one or more switches configured for activating when the pressure in the z-direction is applied to the non-rotatable circular input assembly (see [0045, 0050]; see Matzke for circular input assembly)
Regarding claim 5, the rejection of claim 1 is incorporated herein. Matzke further disclose:
capacitive ring-shaped touch area including a touch sensing electrode layer (see Fig. 2; layer 14/16)
Regarding claim 6, the rejection of claim 1 is incorporated herein. Matzke further disclose:

Regarding claim 8, the rejection of claim 1 is incorporated herein. Rosenberg further disclose:
comprising a processor communicatively coupled to the ring-shaped touch area and programmed for executing a scrolling operation upon detecting the sliding touch of the object along the ring-shaped touch area (see [0024, 0058]; scrolling upon detecting of touch input portion).
	Regarding claims 9-14 and 16, claims 9-14 and 16 are rejected under the same rationale as claims 1-6 and 8. 

Claims 1-6, 8-14 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matzke (US 4/736.191) in view of Rosenberg (US 2001.0035854) in further view of Trent (US 2004.0252109)
Regarding claim 7, the rejection of claim 1 is incorporated herein. Matzke and Rosenberg are not explicit as to, but Trent disclose: 
a processor communicatively coupled to the ring-shaped touch area and programmed for executing a zooming operation upon detecting the sliding touch of the object along the ring-shaped touch area (see [0024, 0142]; zoom operation based on sliding input of finger on the touch sensitive surface)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the known techniques of Trent to that of Matzke in view of Rosenberg to predictably provide additional input functionality, such as a zoom, increasing the versatility of the device by allowing a smooth and continuous varying input control ([0142]).
Regarding claim 15, claim 15 is rejected under the same rationale as claim 7. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/               Primary Examiner, Art Unit 2621